Title: From George Washington to William Pearce, 20 December 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 20th Decr 1795
          
          Having received neither the weekly reports nor a letter from you yesterday, as usual, I fear you are unwell, or something else is the cause of it, as I got other letters by the Southern Mail.
          Flour keeps up to 13½ dollars pr barl. If I have any therefore on hand, to dispose of, I wish it were sold at that price, on a reasonable credit; allowing for the freight to this place; which is all that the purchaser ought to require, unless he contends for Insurance also. One cause for this price is, to get it out before the frost sets in, so as to impede the navigation. Whether a fall afterwards may be permanent, or not, I will not undertake to decide; but I had rather sell at that price than run the hazard of its doing it.
          I could buy Sein twine in this city at 3/4 this money, but no Vessel offers for Potomack, and probably will not before the river closes; you must do therefore what seems to you best under these circumstances—that is to buy there—weight, and take the chance of getting it from hence in time—or to rent the Landing for a certain sum; obliging the Hire’er of it, to furnish you from the first running, with as many Shad and Herrings as you usually put up for family use. Sometime last year, I wrote you a letter on this subject which may contain (altho’ I don’t know that it does) some useful ideas, if the latter mode should be preferred. I am your friend & well wisher
          
            Go: Washington
          
        